EXHIBIT 99.1 Britton & Koontz Capital Corporation 500 Main Street 601-445-5576 P O Box 1407 601-445-2481Fax Natchez, MS39121 http://www.bkbank.com, corporate@bkbank.com FOR IMMEDIATE RELEASE: FOR MORE INFORMATION: April 18, 2008 W. Page Ogden, President & CEO (Nasdaq - BKBK) William M. Salters, Treasurer & CFO BRITTON & KOONTZ CAPITAL REPORTS FIRST QUARTER 2008 EARNINGS Natchez, Mississippi – The Board of Directors of Britton & Koontz Capital Corporation (Nasdaq: BKBK, "B&K Capital" or "the Company") today reported net income and earnings per share for the quarter ended March 31, 2008, of $846 thousand, or $.40 per diluted share, compared to $427 thousand, or $.20 per diluted share, for the quarter ended March 31, 2007.Annualized returns on average assets and average equity for the quarter ended March 31, 2008, were .93% and 9.31%, respectively, compared to .46% and 5.06%, for the same period in 2007. The increase in earnings in 2008 over the prior period arose primarily because of losses on investment securities experienced in the first quarter of 2007.As reported earlier, in connection with its adoption of Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities,” the Company sold approximately $55 million of its available-for-sale investment securities and recognized a loss of a $559 thousand in the first quarter of 2007.The proceeds were reinvested in securities with a higher yield.In the first quarter of 2008 the Company sold approximately $19 million of securities classified as trading at a gain of $148 thousand, which also contributed to the increase in earnings.Proceeds from this transaction were used to reduce Federal Home Loan Bank debt and to purchase securities classified as held-to-maturity. Net interest income increased $69 thousand to $3.3 million for the first quarter of 2008 compared to the first quarter of 2007.The increase in net interest income is primarily due to a more favorable interest rate yield curve as short-term interest rates fell from 5.25% beginning in September 2007 to 2.25% as of the end of the first quarter of 2008.The Company’s net interest margin and interest rate spread increased when comparing the first quarter of 2008 to the same period in 2007.Asset yields declined 16 basis points from 6.86% to 6.70% in the first quarter comparative periods while funding costs decreased 25 basis points from 3.87% to 3.62% during the same period.The positive spread contributed $162 thousand toward the increase in net interest income and was offset by $93 thousand due to lower average asset and liability volumes.Average assets decreased $4.6 million primarily from lower loan volumes; this decrease was partially offset by an increase in the average investment portfolio.As a result of the improved interest rate environment and more desirable yield curve, the Company’s net interest margin increased from 3.72% at the end of March 31, 2007, to 3.82% at the end of the first quarter of 2008. The increase in non-interest income to $783 thousand for the quarter ended March 31, 2008, is related to the securities transaction described above.Non-interest expense remained relatively unchanged at $2.9 million for the period ended March 31, 2008, compared to the same period in The Bank’s provision for loan losses for the three month period ending March 31, 2008, was increased to $120 thousand, compared to $80 thousand during the same period in 2007.The increase in provision was added in response to increases in net charge-offs from $102 thousand to $174 thousand over the comparative periods.The allowance for loan losses ended the first quarter of 2008 at $2.4 million, or 1.03% of total loans.Non-accrual loans increased from $1.6 million at March 31, 2007 to $2.9 million at March 31, 2008, while loans past due 90 days or more increased from $170 thousand to $838 thousand over the same period.Other real estate decreased from $1.0 million to $445 thousand.Non-performing assets as a percent of total assets increased from .77%at March 31, 2007 to 1.15% at March 31, 2008.The increase in non-performing loans was primarily due to two commercial loans totaling approximately $2 million.Resolution of both loans is expected in the second quarter of 2008 following the sale of the collateral securing the loans.One credit in the amount of $1.3 million is in the Natchez market, and the second credit in the amount of $672 thousand is in the Baton Rouge market.The Company considers its analysis of the amount of reserves on these two loans to be adequate as of March 31, 2008. Britton & Koontz Capital Corporation, headquartered in Natchez, Mississippi, is the parent company of Britton & Koontz Bank, N.A. which operates three full service offices in Natchez, two in Vicksburg, Mississippi, and one in Baton Rouge, Louisiana.As of March 31, 2008, the Company reported assets of $366.0 million and equity of $36.7 million.The Company’s stock is traded on NASDAQ under the symbol BKBK and the transfer agent is American Stock Transfer & Trust Company.Total shares outstanding at March 31, 2008, were 2,117,966. Forward Looking Statements This news release contains statements regarding the projected performance of Britton & Koontz Capital Corporation and its subsidiaries.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual results may differ materially from the projections provided in this release since such projections involve significant known and unknown risks and uncertainties.Factors that might cause such differences include, but are not limited to: competitive pressures among financial institutions increasing significantly; economic conditions, either nationally or locally, in areas in which the Company conducts operations being less favorable than expected; and legislation or regulatory changes which adversely affect the ability of the combined Company to conduct business combinations or new operations. The Company disclaims any obligation to update such factors or to publicly announce the results of any revisions to any of the forward-looking statements included herein to reflect future events or developments. ### Britton and Koontz Capital Corporation Financial Highlights (Unaudited) For the Three Months EndedMarch 31, 2008 2007 Interest income $ 5,836,288 $ 6,007,107 Interest expense (2,505,755 ) (2,745,558 ) Net interest income 3,330,533 3,261,549 Provision for loan losses (120,000 ) (80,000 ) Net interest income after provision for loan losses 3,210,533 3,181,549 Non-interest income 783,435 197,687 Non-interest expense (2,861,591 ) (2,918,745 ) Income before income taxes 1,132,377 460,491 Income taxes (286,270 ) (33,366 ) Net income $ 846,107 $ 427,125 Return on Average Assets 0.93 % 0.46 % Return on Average Equity 9.31 % 5.06 % Diluted: Net income per share $ 0.40 $ 0.20 Weighted average shares outstanding 2,118,750 2,120,993 March 31, December 31, March 31, 2008 2007 2007 Total assets $ 366,030,316 $ 368,345,272 $ 367,842,729 Cash and due from banks 6,753,519 8,732,307 8,538,684 Investment securities 118,621,061 125,691,658 106,986,053 Gross loans 230,680,704 223,352,663 240,512,347 Deposits-interest bearing 193,017,904 199,088,223 214,523,798 Deposits-non interest bearing 49,611,550 47,305,927 51,679,173 Total deposits 242,629,454 246,394,150 266,202,971 Short-term borrowed funds 35,903,417 34,964,330 46,094,833 Long-term borrowed funds 42,032,711 42,425,699 13,119,348 Trust preferred securities 5,155,000 5,155,000 5,155,000 Stockholders' equity 36,677,800 35,800,865 34,025,830 Book value (per share) $ 17.32 $ 16.90 $ 16.07 Total shares outstanding 2,117,966 2,117,966 2,117,966
